 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Rim Country Educational Alliance, et al.,       No. CV-20-00419-PHX-SPL
10                 Plaintiffs,                        TEMPORARY
                                                      RESTRAINING ORDER
11    v.
12    Thomas P. Morrissey, et al.,
13                 Defendants.
14
15          The Court has reviewed Plaintiffs’ Motion for Temporary Restraining Order and
16   Preliminary Injunction, wherein Plaintiffs allege that Defendants have voted to remove
17   Plaintiffs Larry Sugarman, Richard Richey, and Jennifer Smith from their positions as
18   Directors of the Rim Country Educational Alliance (“RCEA”) without opportunity to
19   respond to an alleged improper “for cause” finding (Doc. 1). Plaintiffs now seek to enjoin
20   Defendants from appointing new Directors at a meeting scheduled for Thursday, February
21   27, 2020 at 5:30 p.m. (Doc. 1).
22   I.     Legal Standard and Discussion
23          A request for a TRO is analyzed under the same standards as a request for a
24   preliminary injunction. Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., 240 F.3d
25   832, 839 n.7 (9th Cir. 2001). “A preliminary injunction is ‘an extraordinary and drastic
26   remedy, one that should not be granted unless the movant, by a clear showing, carries the
27   burden of persuasion.’” Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quoting
28   Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (emphasis omitted)); see
 1   also Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted) (“A
 2   preliminary injunction is an extraordinary remedy never awarded as of right”).
 3          “A plaintiff seeking a preliminary injunction must show that (1) he is likely to
 4   succeed on the merits, (2) he is likely to suffer irreparable harm without an injunction, (3)
 5   the balance of equities tips in his favor, and (4) an injunction is in the public interest.
 6   Winter, 555 U.S. at 20. “But if a plaintiff can only show that there are ‘serious questions
 7   going to the merits’— a lesser showing than likelihood of success on the merits— then a
 8   preliminary injunction may still issue if the ‘balance of hardships tips sharply in the
 9   plaintiff’s favor,’ and the other two Winter factors are satisfied.” Shell Offshore, Inc. v.
10   Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013) (quoting Alliance for the Wild
11   Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)). Under this serious questions
12   variant of the Winter test, “[t]he elements . . . must be balanced, so that a stronger showing
13   of one element may offset a weaker showing of another.” Lopez, 680 F.3d at 1072.
14          Plaintiffs’ allegations that Defendants have violated the Due Process clauses of the
15   U.S. and Arizona Constitutions, as well as breached their Governance Agreement, leads
16   the Court to find that Plaintiffs are likely to suffer irreparable harm in the absence of a
17   temporary restraining order pending a hearing on the merits of a preliminary injunction.
18   The allegations in the complaint demonstrate that Plaintiffs have a strong likelihood of
19   success on the merits, and a balance of the equities in this case clearly tips in Plaintiff’s
20   favor considering the constitutional rights at stake. Finally, the Court finds that a temporary
21   restraining order would protect the public interest by maintaining the status quo until a
22   preliminary injunction hearing can be held. Accordingly,
23          IT IS ORDERED that Plaintiffs’ Motion for Temporary Restraining Order and
24   Preliminary Injunction (Doc. 2) is granted.
25          IT IS FURTHER ORDERED that Defendants are prohibited from acting in
26   furtherance of its attempted removal of Larry Sugarman, Richard Richey, and Jennifer
27   Smith by appointing their alleged replacements on the RCEA Board.
28   ///


                                                  -2-
 1         IT IS FURTHER ORDERED that, no later than March 4, 2020, Plaintiff must
 2   serve a copy on Defendants and file proof of service with the Court of the following: (1)
 3   the Complaint; (2) the Motion for Preliminary Injunction; and (3) this Order.
 4         IT IS FURTHER ORDERED that Defendants must file a response to Plaintiffs’
 5   Motion for Temporary Restraining Order and Preliminary Injunction (Doc. 2) no later than
 6   March 10, 2020.
 7         IT IS FURTHER ORDERED setting a hearing on Plaintiffs’ Motion for
 8   Temporary Restraining Order and Preliminary Injunction (Doc. 2) on March 12, 2020 at
 9   1:30 p.m., before the Honorable Judge Steven P. Logan, United States District Judge, in
10   the Sandra Day O’Connor United States Courthouse, located at 401 West Washington
11   Street, Phoenix, Arizona 85003, 5th Floor, Courtroom 501.
12         Dated this 27th day of February, 2020.
13
14
15                                                    Honorable Steven P. Logan
                                                      United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
